        Case 7:20-cv-00086 Document 1 Filed on 03/30/20 in TXSD Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

 UNITED STATES OF AMERICA,             §
                                       §
                     Plaintiff,        §
                                       §
 v.                                    §        CASE NO. 7:20-CV-086
                                       §
 1.2215 ACRES OF LAND, MORE OR         §
 LESS, SITUATE IN HIDALGO COUNTY, §
 STATE OF TEXAS; AND CARLOS            §
 GARZA, ET AL.,                        §
                                       §
                    Defendants.        §
______________________________________________________________________________

                       COMPLAINT IN CONDEMNATION
______________________________________________________________________________



        1.      This is a civil action brought by the United States of America at the request of the

Secretary of the Department of Homeland Security, through the Acquisition Program Manager,

Wall Program Management Office, U.S. Border Patrol Program Management Office Directorate,

U.S. Border Patrol, U.S. Customs and Border Protection, Department of Homeland Security, for

the taking of property under the power of eminent domain through a Declaration of Taking, and

for the determination and award of just compensation to the owners and parties in interest.

        2.      The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1358.

        3.      The interest in property taken herein is under and in accordance with the authority

set forth in Schedule “A.”

        4.      The public purpose for which said interest in property is taken is set forth in

Schedule “B.”


                                             Page 1 of 2
                                             Complaint
      Case 7:20-cv-00086 Document 1 Filed on 03/30/20 in TXSD Page 2 of 2



       5.      The legal description and map or plat of land in which certain interests are being

acquired by the filing of this Complaint, pursuant to the Declaration of Taking, are set forth in

Schedules “C” and “D.”

       6.      The interest being acquired in the property described in Schedules “C” and “D” is

set forth in Schedule “E.”

       7.      The amount of just compensation estimated for the property interest being acquired

is set forth in Schedule “F.”

       8.      The names and addresses of known parties having or claiming an interest in said

acquired property are set forth in Schedule “G.”

       9.      Local and state taxing authorities may have or claim an interest in the property by

reason of taxes and assessments due and eligible.

       WHEREFORE, Plaintiff requests judgment that the interest described in Schedule “E” of

the property described in Schedules “C” and “D” be condemned, and that just compensation for

the taking of said interest be ascertained and awarded, and for such other relief as may be lawful

and proper.

                                                      Respectfully submitted,

                                                      RYAN K. PATRICK
                                                      United States Attorney
                                                      Southern District of Texas

                                              By:     s/ Roland D. Ramos____________
                                                      ROLAND D. RAMOS
                                                      Assistant United States Attorney
                                                      Southern District of Texas No. 3458120
                                                      Texas Bar No. 24096362
                                                      1701 W. Bus. Highway 83, Suite 600
                                                      McAllen, TX 78501
                                                      Telephone: (956) 618-8010
                                                      Facsimile: (956) 618-8016
                                                      E-mail: Roland.Ramos@usdoj.gov


                                             Page 2 of 2
                                             Complaint
Case 7:20-cv-00086 Document 1-1 Filed on 03/30/20 in TXSD Page 1 of 20




  SCHEDULE
     A
Case 7:20-cv-00086 Document 1-1 Filed on 03/30/20 in TXSD Page 2 of 20
Case 7:20-cv-00086 Document 1-1 Filed on 03/30/20 in TXSD Page 3 of 20




  SCHEDULE
      B
Case 7:20-cv-00086 Document 1-1 Filed on 03/30/20 in TXSD Page 4 of 20
Case 7:20-cv-00086 Document 1-1 Filed on 03/30/20 in TXSD Page 5 of 20




  SCHEDULE
     C
Case 7:20-cv-00086 Document 1-1 Filed on 03/30/20 in TXSD Page 6 of 20
Case 7:20-cv-00086 Document 1-1 Filed on 03/30/20 in TXSD Page 7 of 20
Case 7:20-cv-00086 Document 1-1 Filed on 03/30/20 in TXSD Page 8 of 20
Case 7:20-cv-00086 Document 1-1 Filed on 03/30/20 in TXSD Page 9 of 20




  SCHEDULE
      D
Case 7:20-cv-00086 Document 1-1 Filed on 03/30/20 in TXSD Page 10 of 20
Case 7:20-cv-00086 Document 1-1 Filed on 03/30/20 in TXSD Page 11 of 20




    SCHEDULE
        E
Case 7:20-cv-00086 Document 1-1 Filed on 03/30/20 in TXSD Page 12 of 20
Case 7:20-cv-00086 Document 1-1 Filed on 03/30/20 in TXSD Page 13 of 20
Case 7:20-cv-00086 Document 1-1 Filed on 03/30/20 in TXSD Page 14 of 20




    SCHEDULE
        F
Case 7:20-cv-00086 Document 1-1 Filed on 03/30/20 in TXSD Page 15 of 20
Case 7:20-cv-00086 Document 1-1 Filed on 03/30/20 in TXSD Page 16 of 20




     SCHEDULE
        G
    Case 7:20-cv-00086 Document 1-1 Filed on 03/30/20 in TXSD Page 17 of 20




                                         SCHEDULE G

                                    INTERESTED PARTIES

The following table identifies all persons who have or claim an interest in the property
condemned and whose names are now known, indicating the nature of each person’s property
interest(s) as indicated by references in the public records and any other information available to
the United States. See Fed. R. Civ. P. 71.1(c).


 Interested Party                              Reference
 Landowners:

 Carlos Garza                                  Special Warranty Deed,
 4101 Blanca Circle                            Document # 2006-1659608;
 Mission, TX 78574                             Recorded September 5, 2006,
                                               Deed Records of Hidalgo County

 Jaime Isaac Carrales, as an                   Termination of Trust,
 Independent Executor of the Estate of         Document # 2005-1421923;
 Maria Rita Garza Carrales                     Recorded January 7, 2005,
 17823 Jara Chinas Rd.                         Deed Records of Hidalgo County
 Penitas, TX 78576


 Eduardo Garza                                 Termination of Trust,
 17823 Jara Chinas Rd.                         Document # 2005-1421923;
 Penitas, TX 78576                             Recorded January 7, 2005,
                                               Deed Records of Hidalgo County

 Elma Garza Cantu                              Termination of Trust,
 1824 Wendy Dr.                                Document # 2005-1421923;
 Edinburg, TX 78539                            Recorded January 7, 2005,
                                               Deed Records of Hidalgo County

 A. A. Garza, Ltd.                             Special Warranty Deed,
 c/o Aida A. Garza Lopez (Registered           Document # 2012-2368432;
 Agent)                                        Recorded December 21, 2012,
 10604 Big Thicket Dr.                         Deed Records of Hidalgo County
 Austin, TX 78747

 Juan Lino Garza Trust                         Gift Deed,
 Juan Lino Garza, Jr., Trustee                 Document # 2012-2369329;
 18005 Jara Chinas Rd.                         Recorded December 27, 2012,
 Penitas, TX 78576                             Deed Records of Hidalgo County
  Case 7:20-cv-00086 Document 1-1 Filed on 03/30/20 in TXSD Page 18 of 20



Guadalupe Garza Jr.                     Warranty Deed,
2200 N. McColl Rd.                      Document # 1983-48481;
Edinburg, TX 78541                      Recorded December 30, 1983,
                                        Deed Records of Hidalgo County

Garza Family Living Trust               Termination of Trust,
Guadalupe Garza, Jr., Trustee           Document # 2005-1421923
2200 N. McColl Rd.                      Recorded January 7, 2005,
Edinburg, TX 78541                      Deed Records of Hidalgo County

Punkin Holdings, Ltd.                   Special Warranty Deed,
c/o Diana H. Garza (Registered Agent)   Document # 2009-1968032;
1 1/2 Mile N. Jackson Rd.               Recorded February 4, 2009,
Edinburg, TX 78539                      Deed Records of Hidalgo County

Romulo Garza Jr. Dynasty Trust and      Special Warranty Deed,
Roxanne Garza Dynasty Trust             Document # 2012-2368198;
c/o Romulo Garza Jr., Co-Trustee        Recorded December 27, 2012,
140 West 69th Street Apt. 85C           Deed Records of Hidalgo County
New York, NY 10023

Romulo Garza Jr. Dynasty Trust and      Special Warranty Deed,
Roxanne Garza Dynasty Trust             Document # 2012-2368198;
c/o Roxanne Garza, Co-Trustee           Recorded December 27, 2012,
2425 17th Street NW Apt. 317            Deed Records of Hidalgo County
Washington, DC 20009


Pablo “Paul” Villarreal, Jr.            Tax Authority
Hidalgo County Tax Assessor-Collector
2804 S. Business Hwy. 281
Edinburg, TX 78539




FOR SUBORDINATION PURPOSES
ONLY

Kinder Morgan Tejas Pipeline, LLC       Right of Way Agreement,
Capitol Corporate Services, Inc.        Document # 2013-2456811;
(Registered Agent)                      Recorded October 17, 2013,
206 E. 9th St., Ste. 1300               Deed Records of Hidalgo County; and
Austin, TX 78701                        Cathodic Protection Agreement,
                                        Document # 2004-1377519;
  Case 7:20-cv-00086 Document 1-1 Filed on 03/30/20 in TXSD Page 19 of 20



                                         Recorded September 3, 2004,
                                         Deed Records of Hidalgo County

DCP Midstream, LP                        Surface Site Lease,
C T Corporations Systems (Registered     Document # 2008-1939495;
Agent)                                   Recorded October 21, 2008,
1999 Bryan St., Ste. 900                 Deed Records of Hidalgo County
Dallas, TX 75201

AEP Texas, Inc.                          Easement and Right of Way,
C T Corporation System (Registered       Document # 2008-1917442;
Agent)                                   Recorded August 8, 2008,
1999 Bryan St., Ste. 900                 Deed Records of Hidalgo County; and
Dallas, TX 75201                         Easement and Right of Way,
                                         Document # 2005-1531654;
                                         Recorded October 13, 2005,
                                         Deed Records of Hidalgo County

CPL Retail Energy, LP (f/k/a Central     Easement and Right of Way,
Power and Light Company)                 Document # 2001-1009247;
Corporate Creations Network, Inc.        Recorded September 20, 2001,
(Registered Agent)                       Deed Records of Hidalgo County; and
5444 Westheimer, #1000                   Easement and Right of Way,
Houston, TX 77056                        Document # 2001-963943;
                                         Recorded April 25, 2001,
                                         Deed Records of Hidalgo County; and
                                         Easement and Right of Way,
                                         Document # 1954-8306;
                                         Recorded June 22, 1954,
                                         Deed Records of Hidalgo County; and
                                         Easement and Right of Way,
                                         Document # 1950-19498;
                                         Recorded November 9, 1950,
                                         Deed Records of Hidalgo County


Intrastate Gathering Corporation         Right of Way Agreement,
C P Corp. System (Registered Agent)      Document # 1985-133878;
811 Dallas Ave.                          Recorded October 1, 1985,
Houston, TX 77002                        Deed Records of Hidalgo County

State of Texas                           Slope Easement,
Secretary of State                       Document # 1973-28999;
Statutory Documents Section, Citations   Recorded December 4, 1973,
Unit                                     Deed Records of Hidalgo County; and
1019 Brazos Street                       Right of Way Easement,
  Case 7:20-cv-00086 Document 1-1 Filed on 03/30/20 in TXSD Page 20 of 20



Austin, TX 78701                          Document # 1973-28998;
                                          Recorded December 4, 1973,
                                          Deed Records of Hidalgo County; and
                                          Right of Way Easement,
                                          Document # 1973-28757;
                                          Recorded November 30, 1973,
                                          Deed Records of Hidalgo County

La Joya Water Supply Corporation          Right of Way Easement,
Pablo Vela, Jr. (Registered Agent)        Document # 1966-7550;
4100 N. 23rd St.                          Recorded April 22, 1966,
McAllen, TX 78504                         Deed Records of Hidalgo County

Tennessee Gas Transmission Company        Right of Way Agreement,
Capitol Corporate Services, Inc.          Document # 1955-20373;
(Registered Agent)                        Recorded December 2, 1955,
206 E. 9th St., Suite 1300                Deed Records of Hidalgo County
Austin, TX 78701

United Irrigation (f/k/a Hidalgo County   Easement,
Water Control & Improvement District      Document # 1954-13878;
No. 16)                                   Recorded October 21, 1954,
Mike Warshak (General Manager)            Deed Records of Hidalgo County
P.O. Box 877
Mission, TX 78573

Hidalgo County, Texas                     Right of Way Easement,
Richard F. Cortez                         Document # 1954-6403;
Hidalgo County Judge                      Recorded May 10, 1954,
100 E. Cano, 2nd Floor                    Deed Records of Hidalgo County; and
Edinburg, TX 78539                        Right of Way Easement,
                                          Document # 1944-51381;
                                          Recorded October 31, 1944,
                                          Deed Records of Hidalgo County

Continental Pipeline Company              Right of Way Contract,
Corporation Service Company (Registered   Document # 1952-18619;
Agent)                                    Recorded November 29, 1952,
211 E. 7th St., Suite 620                 Deed Records of Hidalgo County
Austin, TX 78701
                           Case 7:20-cv-00086 Document 1-2 Filed on 03/30/20 in TXSD Page 1 of 1
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
United States of America                                                                                    1.2215 Acres of Land More of Less, Situate in Hidalgo County, State
                                                                                                            of Texas; and Carlos Garza, et al.
    (b) County of Residence of First Listed Plaintiff                                                        County of Residence of First Listed Defendant Hidalgo
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Roland D. Ramos, US Attorney's Office, SDTX
1701 W. Bus. Hwy 83 Suite 600
McAllen, TX 78501

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1       ’ 1       Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)               ’ 490 Cable/Sat TV
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)           ’ 850 Securities/Commodities/
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))               Exchange
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI             ’ 890 Other Statutory Actions
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))               ’ 891 Agricultural Acts
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                             ’ 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                     ’ 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 896 Arbitration
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)             ’ 899 Administrative Procedure
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party                  Act/Review or Appeal of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609                     Agency Decision
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                       ’ 950 Constitutionality of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          State Statutes
                                             Employment                 Other:                       ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           40 U.S.C. 3113 and 3114
VI. CAUSE OF ACTION Brief description of cause:
                                           Land condemnation proceeding for easements for border security tower and related structures.
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD


FOR OFFICE USE ONLY
                                                                        ROLAND RAMOS                                                         Digitally signed by ROLAND RAMOS
                                                                                                                                             Date: 2020.03.30 11:34:30 -05'00'

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE

                 Print                               Save As...                                                                                                                  Reset
